DETAILED ACTION
This Office action is in response to the Response to Election filed on 06/09/2022.  Claim 15 is withdrawn.  Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, it is recommended to avoid usage of pronoun in “that attestation system” (line 5).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 5, the claim recites “the selected policy” (line 2).  There is insufficient antecedent basis for this limitation in the claim, which makes the metes and bounds of the claim unclear.

Regarding claims 10 and 13, the claims recite “the at least part of the response” (lines 2-3).  There is insufficient antecedent basis for this limitation in the claims, which makes the metes and bounds of the claims unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al. (US 10728247 B1, hereinafter “Liu”).

Regarding claim 1 (and similarly claim 14), Liu discloses:
A data processing system comprising:
challenge circuitry to issue a challenge to a service device and to receive a response to the challenge (obtaining login information entered by client browser as part of access request, Liu: Col. 8 lines 39-49);
forwarding circuitry to forward at least part of the response to a selected one of a plurality of attestation systems and to receive a success indication from the selected one of the plurality of attestation systems regarding whether the service device has been attested by the selected one of the plurality of attestation systems (forwarding access request to selected target authentication system and receiving authentication result from selected target authentication system, Liu: Col. 8 lines 10-31, Col. 14 lines 39-63); and
request circuitry to receive a request to provide an attestation of the service device, and to provide the attestation in dependence on the success indication (receiving access request to provide authentication to client browser based on authentication result, Liu: Col. 6 lines 20-31, Col. 14 lines 56-63).

Regarding claim 2, Liu teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Liu further discloses:
policy storage circuitry, adapted to store at least one policy (storing authentication system selection policy, Liu: Col. 7 lines 59-67); and
the request circuitry is adapted to provide the attestation in dependence on the at least one policy (performing authentication based on authentication system selection policy, Liu: Col. 7 lines 59-67).

Regarding claim 3, Liu teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Liu further discloses:
wherein the at least one policy indicates the selected one of the plurality of attestation systems (determining target authentication system based on authentication system selection policy, Liu: Col. 7 lines 59-67).

Regarding claim 4, Liu teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Liu further discloses:
wherein the response to the challenge indicates the selected one of the plurality of attestation systems (identification information identifying target authentication system, Liu: Col. 7 lines 33-43).

Regarding claim 5, Liu teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Liu further discloses:
wherein the selected policy denies the use of a banned attestation system in the plurality of attestation systems (determining target authentication system based on mapping relationships in authentication system selection policy, Liu: Col. 7 lines 59-67).

Regarding claim 6, Liu teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Liu further discloses:
wherein the policy storage circuitry is adapted to store a plurality of policies (storing authentication system selection policy with mapping relationships, Liu: Col. 7 lines 59-67); and
the request comprises an indication of a selected policy in the plurality of policies that is to be applied (determining target authentication system based on mapping relationships, Liu: Col. 7 lines 59-67); and
the request circuitry is adapted to provide the attestation in dependence on the selected policy (providing authentication based on mapping relationships, Liu: Col. 7 lines 59-67).

Regarding claim 7, Liu teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Liu further discloses:
wherein the policy storage circuitry is adapted to store a plurality of policies (storing authentication system selection policy with mapping relationships, Liu: Col. 7 lines 59-67); and
the request circuitry is adapted, in response to the request to provide the attestation, to provide an indication of which of the plurality of policies have requirements that are met by the service device (determining target authentication system based on mapping relationships, Liu: Col. 7 lines 59-67).

Regarding claim 8, Liu teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Liu further discloses:
wherein the success indicator comprises one or more service device characteristics (providing authentication to client browser based on authentication result, Liu: Col. 6 lines 20-31, Col. 14 lines 56-63); and
the at least one policy specifies requirements of the service device characteristics (authentication system selection policy specifying identification information of client browser and mapping relationships, Liu: Col. 7 lines 33-67).

Regarding claim 9, Liu teaches all the claimed limitations as set forth in the rejection of claim 8 above.
Liu further discloses:
wherein the requirements of the service device characteristics are hardware requirements (authentication system selection policy specifying identification information of client browser and mapping relationships, Liu: Col. 7 lines 33-67).

Regarding claim 10, Liu teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Liu further discloses:
wherein the forwarding circuitry is adapted to forward the at least part of the response to each of the plurality of attestation systems and to receive a plurality of success indicators from each of the attestation systems regarding whether the service device has been attested by that attestation system (sending access request to at least two authentication systems for authentication, Liu: Col. 13 lines 46-58).

Regarding claim 11, Liu teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Liu further discloses:
wherein at least some of the plurality of attestation systems are mirrors (at least two authentication systems using same authentication method, Liu: Col. 8 lines 50-67, Col. 9 lines 1-67); and
the at least one policy specifies requirements of the service device characteristics (at least two authentication systems using same authentication method independently performing authentication, Liu: Col. 8 lines 50-67, Col. 9 lines 1-67).

Regarding claim 12, Liu teaches all the claimed limitations as set forth in the rejection of claim 11 above.
Liu further discloses:
wherein the communication error is the primary one of the mirrors being unreachable (at least two authentication systems using same authentication method independently performing authentication, Liu: Col. 8 lines 50-67, Col. 9 lines 1-67); and

Regarding claim 13, Liu teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Liu further discloses:
wherein the at least part of the response is consistent across all of the attestation systems (all authentication systems using same login page, Liu: Col. 8 lines 50-54).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Smith et al. (US 2021/0065267 A1: Eligibility for Access to Restricted Goods and Services Using Zero-Knowledge Proofs).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446